Citation Nr: 1731951	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  05-39 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than February 11, 2013 for the award of service connection for residuals of right index finger laceration.

2.  Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to December 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from multiple rating decisions.

In a February 2004 rating decision, the RO in Los Angeles, California denied service connection for diabetes mellitus, hepatitis C, and low back disability, as well as an eye disability and a leg disability, each to include as secondary to diabetes mellitus.  In October 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2005.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Philadelphia RO. 

In a June 2013 rating decision, the RO in Philadelphia, Pennsylvania granted service connection for residuals of right finger laceration and assigned an initial 10 percent rating, effective February 11, 2013.  In July 2013, the Veteran filed an NOD as to the effective date for the award of service connection.  An SOC was issued in June 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2015.

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record. 

In July 2009, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

In an August 2009 decision, the Board denied service connection for hepatitis C, arthritis of the lumbar spine, and a bilateral leg disability.  The Board remanded the claim for service connection for diabetes mellitus, as well as the claim for service connection for an eye disability, to include as secondary to type 2 diabetes mellitus, to the agency of original jurisdiction (AOJ) for further development. 

In November 2009, the appellant filed a motion for reconsideration of the August 2009 Board decision.  In July 2010, a Deputy Vice Chairman of the Board denied the appellant's motion.  See 38 U.S.C.A. §§ 7103, 7104 (West 2014) and 38 C.F.R. §§ 20.1000, 20.1001 (2016).

The Veteran appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand that portion of the August 2009 Board decision that denied service connection for hepatitis C, arthritis of the lumbar spine, and a bilateral leg disability, to include as secondary to type 2 diabetes mellitus; and returned these matters to the Board for further proceedings consistent with the Joint Motion.

In September 2011, the Board remanded the hepatitis C, lumbar spine, and bilateral leg claims to the RO.  Subsequently, by rating decision dated in April 2013, the RO, inter alia, granted service connection for type II diabetes mellitus associated with herbicide exposure, hepatitis C, cirrhosis of the liver, peripheral neuropathy of the right lower extremity (also claimed as leg condition), peripheral neuropathy of the left lower extremity (also claimed as leg condition), and mild nonproliferative diabetic retinopathy.  As such, the diabetes, hepatitis C, bilateral leg, and eye disability issues are no longer before the Board.

In September 2014, the Board remanded these matters to the RO.  The earlier effective date claim was remanded for the issuance of an SOC pursuant 38 C.F.R. § 19.9(c) (2016) and Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), which, as explained above, was issued in June 2015.  The Veteran subsequently perfected an appeal of that matter and is now properly before the Board.  After accomplishing further action, the AOJ continued to deny the claim of service connection for a low back disability (as reflected in a May 2017 SSOC) and returned the matter to the Board for further appellate consideration.

As regards the matter of representation, the Board notes that, although the Veteran was previously represented by the Disabled American Veterans (DAV) (as reflected in a March 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative), in March 2009, he submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming David L. Huffman as his representative. On the date of the June 2009 hearing, the Veteran filed a another power of attorney naming Charles E. Stalnaker as his representative for purposes of the hearing, and private attorney David L. Huffman as his representative thereafter. In correspondence received in August 2011, the Veteran revoked his appointment of Mr. Huffman as his representative.  Accordingly, and as he has not since named a new representative, the Board has recognized the Veteran as now proceeding pro se in this appeal.  See 38 C.F.R. § 14.631 (2016). 

Also, although the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


The Board's decision addressing the claim for an effective date earlier than February 11, 2013, for the award of service connection for residuals of right index finger laceration is set forth below.  The claim for service connection for a low back disability is addressed in the remand following the order; this matter is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes, as indicated by rating decision dated in April 2013, the RO granted service connection for hepatitis C and assigned a 20 percent disability rating effective December 2, 2003.  In an August 2014 VA Form 9 the Veteran requested "entitlement to an effective date earlier than June 2003, Hepatitis C."  The same was stated in a September 2015 VA Form 9, as well.  It does not appear that the claim regarding the effective date assigned for hepatitis C has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the  matter herein decided have been accomplished.

2.  The RO denied service connection for a right index finger disability in a May 1968 decision.  Although the Veteran was notified of this decision in a May 6, 1968, letter, there is no NOD objecting to this determination in the record, nor has the Veteran alleged that he filed such a NOD, and no pertinent exception to finality applies.

3.  On February 11, 2013, the RO received the Veteran's request to reopen a claim for service connection for a right index finger disability.

4.  The claims file includes no statement or communication from the Veteran, or other document, received after the May 1968 denial but prior to February 11, 2013, that constitutes a formal or informal claim, or expresses  intent to file a claim for, service connection for a right index finger disability.


CONCLUSION OF LAW

The claim for an effective date earlier than February 11, 2013, for the award of service connection residuals of right index finger laceration is without legal merit. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.156, 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  See Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A May 2013 pre-adjudication letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for, among other things, a right index finger disability.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  It also informed the Veteran how VA determines the assignment of disability ratings and effective dates.

After the June 2013 award of service connection for hearing loss and receipt Veteran's disagreement with the effective date assigned, no additional notice for the downstream, effective date issue was required under 38 U.S.C.A. § 5103A . See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the May 2013 notice letter provided the Veteran with notice of how VA determines the assignment of effective dates (the timing and form of which complies with Dingess/Hartman).  Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the effective date matter herein decided has been obtained.  The evidence includes the Veteran's service records, VA examination reports, VA treatment records, private treatment records, applications for VA disability benefits, the transcript of the Veteran's hearing, and written lay statements in support of his claim.  There is also no indication that any additional action is needed to comply with the duty to assist in connection with the effective date issue.  The outcome of this appeal turns on an application of the law to the evidence of record and a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and/or opinion.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Earlier Effective Date

The Veteran seeks an effective date prior to February 11, 2013, for the award of service connection for residuals of right index finger laceration.  Specifically, he appears to contend that an effective date of in 1968 is warranted, when his initial claim for service connection for a right finger disability was denied.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q).

Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2016).  But see 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Also, under former 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

The basic facts in this case are not in dispute. The Veteran filed an initial claim for service connection for a right finger disability in January 1968.  The RO denied service connection for a right index finger disability in a May 1968 decision.  Although the Veteran was notified of this decision in a May 6, 1968, letter, there is no NOD objecting to this determination in the record, nor has the Veteran alleged that he filed such an NOD.  Subsequently, the RO received correspondence from the Veteran which was accepted as a petition to reopen a claim for service connection for a right index finger disability on February 11, 2013.  The RO, in an June 2013 rating decision, granted service connection for residuals of a right index finger laceration and assigned an initial rating, which was made effective February 11, 2013.  This date was based on the date the petition to reopen a claim for service connection for a left ankle disorder was received by VA.

Although the Veteran asserts that his entitlement to an earlier effective date for the award of service connection for right index finger disability, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

The Board notes, initially, that because the Veteran did not appeal the May 1968 denial, that decision is final as to the evidence then of record.  See 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.201, 3.104, 20.302, 20.1103 (2016).

Moreover, no pertinent exception to finality of the May 1968 denial applies.  As explained below, no new and material evidence pertinent to the claim was received within the one-year appeal period following the notice of the May 1968 denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Further, the claims file includes no statement or communication from the Veteran, received after the May 1968 denial but prior to February 11, 2013, that constitutes a pending claim for service connection for a right index finger disability.  Here, although the claims file contains various treatment records received prior to February 11, 2013, documenting treatment for a variety of other physical disabilities, these records do not show any reference to, or to a desire for, service connection for a right index finger disability.  Thus, these records cannot constitute an earlier, pending claim for service connection.

Therefore, there is no correspondence from the Veteran, or other document or evidence, dated or received after the final, May 1968 denial but prior to February 11, 2013, that could be interpreted as either new and material evidence during the appellate period following the May 1968 denial, or an informal claim for this benefit; notably, the Veteran has not alleged that there was an informal claim for this benefit prior to February 11, 2013.  Thus, although the Veteran generally argues that an earlier effective date is warranted for the Veteran's current right index finger disability, such argument is simply without legal merit.  As noted above, the original claim was denied in May 1968.  Thereafter, the Veteran was determined to have filed a petition to reopen his claim for service connection February 11, 2013, and, pursuant to that claim, service connection was ultimately granted, effective as of that date-the day VA received the claim to reopen.

When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q) (2016).  As explained above, the Veteran did not appeal the May 1968 rating decision, no subsequent claim for service connection or new and material evidence was received any time between the May 1968 denial and the February 2013 request to reopen, nor were additional relevant service records received to warrant re-adjudication of the claim.  As the May 1968 denial finally resolved the January 1968 claim, an effective date prior to February 2013 is thus legally precluded, and in light of all the above, the appropriate effective date for the award of benefits is the date of filing of the reopened claim--February 11, 2013.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for residuals of a right index finger laceration earlier than February 11, 2013, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than February 11, 2013 for the award of service connection for residuals of right index finger laceration is denied.


REMAND

Unfortunately, the Board finds that further action in the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2014, the Board remanded this matter, inter alia, to obtain an addendum opinion regarding the etiology of the Veteran's low back disability from the VA examiner who examined the Veteran in March 2013.  Specifically, it was requested that the examiner opine as to the probability that the Veteran's mild chronic lumbosacral strain was incurred or aggravated as a result of active service.  In providing an opinion, the examiner was to consider and discuss the May 2011 opinion of Dr. S.A.F. and discuss the 1969 injury, as well as the March 1972 and December 1979 motor vehicle accidents and the Veteran's post-service work in construction.

In a February 2017 addendum opinion, the examiner opined that it was at least as likely as not that chronic mild lumbosacral strain was due to military service.  As rationale, the examiner noted a normal examination of the entire spine upon separation in December 1967 and a lack of any treatment for the lumbar spine within a year of separation.  Then, the examiner stated that there was ". . . no scientific evidence to support the claim that the veteran[']s lumbar disc disease on MRI of the lumbar spine dated 8/23/07 is not not [sic] proximately caused by military service."  The examiner also stated there was no evidence that lumbar disc disease is caused by or a result of mild chronic lumbosacral strain.  Finally, the examiner stated that there was no evidence to confirm Dr. S.A.F.'s May 2011 opinion because VBMS is silent for any lumbar spine condition from December 1967 to July 2007.  In an April 2017 addendum, the examiner explained that his opinion was actually that chronic mild lumbosacral strain is less likely than not due to military service. 

The Board finds  several deficiencies with respect to the February and April 2017 addendum opinions.  First, the examiner was requested to opine as to the etiology of the chronic mild lumbosacral strain.  While the examiner offered an opinion as to the etiology of that disability, much of the rationale provided discusses the etiology of the Veteran's lumbar disc disease.  Second, the examiner stated that the record is silent for any lumbar spine disability from May 1967 to July 2007.  This simply is not in accord with the record.  To that end, an October 2003 VA treatment record notes that the Veteran reported having persistent low back pain for the prior 40 years, which increased in severity in the prior three years.  There, the Veteran reported moving heavy objects during military service.  He also reported spending time crawling on his hands and knees during service.  He specifically stated that low back pain had its initial onset in 1965, during service.  The examiner's statement that no treatment records from December 1967 to July 2007 document any lumbar spine conditions is not factually accurate.  Further, the examiner did not address the Veteran's assertions of continuity of low back pain since service.

Given the deficiencies discussed above, the Board is unable to find that substantial compliance with the prior remand directives has been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, another remand of these matters is required to ensure such compliance.  Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA provides an examination or obtains a medical opinion in connection with a claim, it is obligated to provide or obtain one that is adequate for the determination being  made); and Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Under these circumstances, a remand to obtain further addendum opinion from the March 2013 VA examiner is needed.  If that individual is no longer employed by VA or is otherwise unavailable, that fact should be documented in the claims file, and the AOJ should obtain an etiology opinion from an appropriate physician, based on claims file review, if possible.  The AOJ should only arrange for the Veteran to undergo further VA examination to obtain the requested opinion if one is deemed medically necessary by the individual designated to provide the addendum opinion.  

The Veteran is hereby advised that, failure to report to any scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the de novo service connection claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 should be obtained.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the March 2013 VA examiner an addendum opinion addressing the etiology of current chronic lumbosacral strain.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The  examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed mild chronic lumbosacral strain had its onset during, or is otherwise medically related to, his active service.  

In addressing the above, the examiner must consider and  discuss all medical and other objective evidence of record, to particularly include the May 2011 opinion of Dr. S.A.F., as well as any post-service back injuries, to include a 1969 work injury, March 1972 and December 1979 motor vehicle accidents, and the Veteran's post-service work in construction.

The physician must also consider and discuss all lay assertions-to include the Veteran's assertions as the onset, nature, and continuity of symptoms, as detailed in the October 2003 VA treatment record
The physician is reminded that the opinion and rationale must relate to mild chronic lumbosacral strain.

Notably, the absence of in-service evidence of lumbar spine disability  should not, alone, serve as the sole basis for a negative opinion    In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and that the lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


